         Case 1:19-cv-00073-KGB Document 11 Filed 01/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                BATESVILLE DIVISION

LOGAN PHELPS                                                                        PLAINTIFF

v.                                Case No. 1:19-cv-00073 KGB-JTR

AL ROORK, Sheriff,
Fulton County, et al.                                                           DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Logan Phelps’ complaint is dismissed without prejudice (Dkt. No. 2). The dismissal of

this case counts as a strike, pursuant to 28 U.S.C. § 1915(g). The Court certifies, pursuant to 28

U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Judgment would not be taken in

good faith.

       It is so adjudged this 27th day of January, 2021.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
